DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 12 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 7/01/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/01/21 is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 1/25/22.
The following changes to the claim has been approved by the examiner and agreed upon by the applicant: 
Claim 7, lines 4-5, of amended claim (12/20/21): replace “the bendable section” with “a bendable section”. 
Claim 17, lines 4-5, of amended claim (12/20/21): replace “the bendable section” with “a bendable section”.
Response to Amendment
The amendment filed on 12/20/21 has been entered. As directed by amendment, claims 1-7, 9-13, 15-17 and 19-20 are amended. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 10/05/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Tanaka US 20110275896), does not disclose, with respect to claim 1, a processor determining, based on the received state information,  whether a first bent portion on a distal end side of the flexible tube and a second bent portion on a proximal end side of the flexible tube are formed in a configuration where the first bent portion and the second bent portion are bent in directions different from each other with (Fig.1) comprising: a processor comprising hardware, the processor (CPU 5a) being configured to: receive state information indicating information of a flexible tube (a flexible tube portion 17) configured to be inserted into an insertion target body, the state information relating to a shape of the flexible tube ([0012]-[0013] a curved state detection section that detects a curved state of the insertion portion based on the insertion shape information, as curve information).
Claims 2, 11 and 12 are allowable at least for the same reason as stated above for claim 1. In addition, further reasons for allowance were set forth in the Office Action dated 10/05/21. Claims 3-10 are dependent to claim 2, and claims 13-20 are dependent to claim 12 and similarly allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795